Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to species election of previously elected Group I (claims 49-58 and 90-91), dated 4/2/21 is acknowledged. Applicant elected species (a): SEQ ID NO:89. Further, he/she requested rejoinder of additional species once the elected species becomes allowable.
 	 Applicant must rest assured that once the elected species is found allowable the examiner will consider rejoinder of additional species one at the time, in compliance with U.S. species restriction practice.
Claims 2-48, 50-51, 59-80, 82-86, 88-89 are canceled.
Claims 1, 53, 55-58, 81, 87, 92-98 (and SEQ ID NO: 90-338) are hereby withdrawn as drawn to non-elected subject matter.
					DETAILED ACTION
Claims 49-52, 54 and 90-91 drawn to a polymerase comprising SEQ ID NO: 89 only, are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 90-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 49, 52, 54, 91-92 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Pech et al., “Pech” (U.S. patent No. 9,850,471, 12/2017, see also its corresponding publication US2015/03373484) or, in the alternative, under 35 U.S.C. 103 as obvious over Pech.


Pech teaches an amino acid sequence (namely SEQ ID NO:15) which displays 100% identity to instant SEQ ID NO:89 and also displays 99.5% identity to instant SEQ ID NO:15 (see attachment 1, found in published application search results available under public PAIR). Pech’s sequence does display a single substitution at position 71, namely 71A, anticipating claims 49 and 90. With respect to claim 52, in paragraph [0123], Pech mentions truncated variants of its polymerase that differ from the parent polymerase amino acid sequence at one or more positions, wherein said truncations may occur at its C-terminus, anticipating said claim. Obviously, truncated version of instant SEQ ID NO:89 will differ from truncated version of SEQ ID NO:15 by at least one amino acid, anticipating claim 54, or render it obvious. Regarding claim 91, said claim is 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656